The facts will be found in the opinion.
BY THE COURT
The record in this proceeding discloses that the plaintiff below offered direct and positive evidence in the trial court to support all the essential and determinative facts necessary to recover the judgment. There was evidence tending to prove that the trust company was the escrow agent of the plaintiff for pay arid that it failed to follow the instructions of the plaintiff regarding the mortgage complained of and that as a result of such failure the note secured by the mortgage as prepared by the trust company was of no value, but that had it been prepared as directed the note would have been worth the consideration named therein.
While there is a conflict in the evidence on all the issues in the case, that fact does not justify this court in interfering with the judgment. The judgment is affirmed.
Middleton, PJ, Crow and Justice, JJ, concur.